Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 10/9/20. Claims 1-9 have been canceled, claims 10 – 19 have been added and claims 10 – 19 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 10 – 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 10 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeo  et al. (US 2019/0296878 A1).
Regarding claim 10, Yeo teaches a terminal (Fig. 18; paragraph 168: terminal) comprising: a receiver (1800) that receives downlink control information (DCI) (paragraph 47: the downlink or uplink data scheduling information is transmitted from the base station to the terminal using Downlink Control Information (DCI)); and a processor (1802) that controls to transmit at least one of a Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) based on the DCI after a processing time from a last timing of receiving the DCI or a last timing of receiving a Physical Downlink Shared Channel (PDSCH) corresponding to the DCI (paragraph 65: If the UE receives a PDSCH carrying the DL data transmitted by the eNB at the n.sub.th subframe, it transmits UL control information including the HARQ ACK/NACK corresponding to the DL data to the eNB through the PUCCH or PUSCH at (n+k)th subframe).  
Regarding claim 11, Yeo teaches the terminal according to claim 10, wherein the processor controls to transmit at least one of the PUSCH and the PUCCH in a slot that is designated by the DCI (paragraphs 46-49: The DCI is categorized into different DCI formats depending on the purpose, e.g., indicating UL grant for UL data scheduling… Resource block assignment).  
Regarding claims 12 and 13, Yeo teaches the terminal according to claims 10 and 11, wherein the processing time is unrelated to a timing advance value (paragraph 65: If the UE receives a PDSCH carrying the DL data transmitted by the eNB at the n.sub.th subframe, it transmits UL control information including the HARQ ACK/NACK corresponding to the DL data to the eNB through the PUCCH or PUSCH at (n+k).sup.th subframe. Here, k is determined differently depending on the duplex mode (i.e., FDD or time division duplex (TDD)) and subframe configuration in use by the LTE system. For example, k is fixed to 4 in the FDD LTE system. Whereas, k is variable according to the subframe configuration and subframe index in the TDD LTE system. Also described in paragraph 120: it may also be possible to determine the timing regardless of the absolute of the TA).  
Regarding claims 14 – 17, Yeo teaches the terminal according to claims 10 – 13, wherein the terminal further comprises a transmitter that transmits information about the processing time as UE capability information to a network (paragraph 118: The base station may determine the value of k or the offset value of a for use in determining the second signal transmission timing in consideration of terminal capability which the terminal report to the base station).  
Regarding claim 18, Yeo teaches a radio communication method for a terminal (Fig. 18; paragraph 168: terminal), comprising: receiving downlink control information (DCI) (paragraph 47: the downlink or uplink data scheduling information is transmitted from the base station to the terminal using Downlink Control Information (DCI)); and controlling to transmit at least one of a Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) based on the DCI after a processing time from a last timing of receiving the DCI or a last timing of receiving a Physical Downlink Shared Channel (PDSCH) corresponding to the DCI (paragraph 65: If the UE receives a PDSCH carrying the DL data transmitted by the eNB at the n.sub.th subframe, it transmits UL control information including the HARQ ACK/NACK corresponding to the DL data to the eNB through the PUCCH or PUSCH at (n+k)th subframe).  
Regarding claim 19, Yeo teaches a base station (Fig. 19; paragraph 170: base station) comprising: a transmitter (1905) that transmits downlink control information (DCI) to a terminal (paragraph 47: the downlink or uplink data scheduling information is transmitted from the base station to the terminal using Downlink Control Information (DCI)); and a processor (1903) that controls to receive at least one of a Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) that are transmitted by the terminal based on the DCI after a processing time from a last timing of receiving the DCI in the terminal or a last timing of receiving a Physical Downlink Shared Channel (PDSCH) corresponding to the DCI in the terminal (paragraph 65: If the UE receives a PDSCH carrying the DL data transmitted by the eNB at the n.sub.th subframe, it transmits UL control information including the HARQ ACK/NACK corresponding to the DL data to the eNB through the PUCCH or PUSCH at (n+k)th subframe).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462